Case 19-59440-pwb       Doc 38     Filed 06/27/19 Entered 06/27/19 18:20:12           Desc Main
                                   Document     Page 1 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                             )        CHAPTER 11
                                                   )
P-D VALMIERA GLASS USA CORP.,                      )        CASE NO. 19-59440-PWB
                                                   )
                   Debtor.                         )

                                CERTIFICATE OF SERVICE

       I, Alyssa Kim-Whittle, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the proposed Claims and Noticing Agent for the Debtor in the above
captioned case.

        On June 26, 2019, at my direction and under my supervision, employees of KCC caused
the following documents to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      Order Granting Application for Authority to Retain Kurtzman Carson Consultants
       LLC as Claims, Noticing, and Balloting Agent [Docket No. 31]; and

      Order Granting Motion to Extend Time to File Schedules and Statement of
       Financial Affairs [Docket No. 32].

Dated: June 27, 2019
                                                        /s/ Alyssa Kim-Whittle
                                                        Alyssa Kim-Whittle
                                                        KCC
                                                        222 N Pacific Coast Highway, Suite 300
                                                        El Segundo, CA 90245
Case 19-59440-pwb   Doc 38   Filed 06/27/19 Entered 06/27/19 18:20:12   Desc Main
                             Document     Page 2 of 6




                               Exhibit A
        Case 19-59440-pwb               Doc 38        Filed 06/27/19 Entered 06/27/19 18:20:12                      Desc Main
                                                      Document     Page 3 of 6
                                                                   Exhibit A
                                                              Limited Service List
                                                           Served via Electronic Mail

          Description                      CreditorName                   CreditorNoticeName                          Email
Top 20 Creditor                    Active Minerals International    Wayne Bentley                    w.bentley@activeminerals.com
Top 20 Creditor                    Airgas USA LLC Oxygen            Traci Bullock                    traci.bullock@airgas.com
                                                                                                     dusty.walker@allenlund.com;
Top 20 Creditor                    Allen Lund Company               Dusty Walker, Stephen C Doerfler steve.doerfler@allenlund.com
Top 20 Creditor                    AmTrust North America Inc        Will Robison, Agent              will.robison@marshmma.com
Debtor’s Pre-Petition Secured
Lender                             AS SEB Banka                     Emīls Zālītis                   emils.zalitis@seb.lv
Top 20 Creditor                    B-H Transfer Co                  Jackie Kitchens                 jkitchens@b-htransfer.com
Top 20 Creditor                    City of Dublin                   Michael Clay                    claym@dlcga.com
Counsel to SEB Banka; Security
Agent to AS “SEB Banka” and                                         Gary W Marsh, Alison Elko       gary.marsh@dentons.com;
Danske Bank                        Dentons US LLP                   Franklin                        alison.franklin@dentons.com
                                   Dietze & Schell
Top 20 Creditor                    Maschinenfabrik GmbH             Oliver Goeckel                  oliver.goeckel@dietze-schell.de
Top 20 Creditor                    Dublin-Laurens Cty Dev Auth      Beth Crumpton                   bcrumpton@dlcda.com
Top 20 Creditor                    Etimine USA Inc                  Megan Marano                    mmarano@etimineusa.com
Top 20 Creditor                    Evans Disposal Service Inc       Skip Evans                      trashman7317@aol.com
Top 20 Creditor                    Georgia Power                    Steve Chapman                   sdchapma@southerncompany.com

Counsel for for B-H Transfer Co.   Jones Cork LLP                   Cater C Thompson                cater.thompson@jonescork.com
Counsel to Kajima Building and
Design Group, Inc.                 Jones Walker LLP                 Stephen P Drobny                sdrobny@joneswalker.com
                                   Kajima Building & Design
Top 20 Creditor                    Group                            Jeff Stiner                     stinerj@kbdgroupusa.com
Top 20 Creditor                    Kartash Inc                      Edward Kartashevsky             edward@kartash.com
Top 20 Creditor                    Kemira Oyi                       Phil Wayco                      phil.wayco@kemira.com
Top 20 Creditor                    LBBW                             Lutz Feldmann                   lutz.feldmann@lbbwus.com
                                   Saurer Technologies Manag
Top 20 Creditor                    GmbH                             Jim Slaten                      jim.slaten@saurer.com
Top 20 Creditor                    Saxonia Edellmetalle GnbH        Merker Sabine                   merker@saxonia.de
Counsel to City of Dublin and
Laurens Development
Authority                          Seyfarth Shaw LLP                Rebecca A Davis                 rdavis@seyfarth.com
Top 20 Creditor                    Smith, Gambrell & Russell        Michelle Snyder                 msnyder@sgrlaw.com
Top 20 Creditor                    Southeastern Paper Group         Jeff Small                      jsmall@sepapergroup.com




In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                            Page 1 of 1
Case 19-59440-pwb   Doc 38   Filed 06/27/19 Entered 06/27/19 18:20:12   Desc Main
                             Document     Page 4 of 6




                               Exhibit B
                                    Case 19-59440-pwb                   Doc 38         Filed 06/27/19 Entered 06/27/19 18:20:12                         Desc Main
                                                                                       Document     Page 5 of 6
                                                                                                    Exhibit B
                                                                                               Limited Service List
                                                                                            Served via First Class Mail


           Description                       CreditorName                 CreditorNoticeName                    Address1                    Address2         City       State     Zip       Country
 Top 20 Creditor                    Active Minerals International     Wayne Bentley                    121 Milledgeville Road                            Gordon         GA    31031

 Top 20 Creditor                    Airgas USA LLC Oxygen             Traci Bullock                    259 N Radnor-Chester Road                         Radnor         PA    19087
 Secured Lender                     Airgas USA, LLC                                                    12800 West Little York Rd.                        Houston        TX    77041
                                                                      Dusty Walker, Stephen C                                                            La Canada
 Top 20 Creditor                    Allen Lund Company                Doerfler                         4529 Angles Crest Hwy        Suite 300            Flintridge     CA    91011
 Secured Lender                     Ameritech Leasing, Inc.                                            7255 West 98th Terrace       Suite 200            Overland       KS    66212
 Top 20 Creditor                    AmTrust North America Inc         Will Robison, Agent              PO Box 93833                                      Cleveland      OH    44101
 Debtor’s Pre-Petition Secured                                                                                                                           Ķekava
 Lender                             AS SEB Banka                   Emīls Zālītis                       Meistaru iela 1, Valdlauči   Ķekava Parish        County               LV-1076      Latvia
 Top 20 Creditor                    B-H Transfer Co                Jackie Kitchens                     PO Box 151                                        Sandersville   GA    31082
                                    Caterpillar Financial Services
 Secured Lender                     Corp.                                                              2120 West End Avenue                              Nashville      TN    37203
 Top 20 Creditor                    City of Dublin                 Michael Clay                        PO Box 690                                        Dublin         GA    31040
                                    DeLage Landen Financial Svcs.,
 Secured Lender                     Inc.                                                               1111 Old Eagle School Rd.                         Wayne          PA    19087
 Secured Lender                     Dell Financial Services, LLC                                       Mail Stop PS2DF-23           One Dell Way         Round Rock     TX    78682
 Counsel to SEB Banka; Security
 Agent to AS “SEB Banka” and                                          Gary W Marsh, Alison Elko
 Danske Bank                        Dentons US LLP                    Franklin                         303 Peachtree Street, NE     Suite 5300           Atlanta        GA    30308
                                    Dietze & Schell Maschinenfabrik
 Top 20 Creditor                    GmbH                              Oliver Goeckel                   Karchestrasse 1                                   Coburg               D96450       Germany
 Top 20 Creditor                    Dublin-Laurens Cty Dev Auth       Beth Crumpton                    1200 Bellevue Ave                                 Dublin         GA    31021
 Top 20 Creditor                    Etimine USA Inc                   Megan Marano                     1 Penn Center West           Suite 400            Pittsburgh     PA    15276
 Top 20 Creditor                    Evans Disposal Service Inc        Skip Evans                       PO Box 910                                        Dublin         GA    31040
 Secured Lender                     General Electric Capital Corp.                                     P.O. Box 35701                                    Billings       MT    59107-5701
                                                                                                       148 Andrew Young
 Georgia Department of Labor        Georgia Department of Labor                                        International Blvd           Suite 826            Atlanta        GA    30303

 Georgia Department of Revenue Georgia Department of Revenue                                           1800 Century Boulevard, NE Suite 9100             Atlanta        GA    30345

 Georgia Department of Revenue Georgia Department of Revenue                                           PO Box 740389                                     Atlanta        GA    30374
 Top 20 Creditor               Georgia Power                 Steve Chapman                             241 Ralph McGill Blvd                             Atlanta        GA    30308

 Internal Revenue Service           Internal Revenue Service          Centralized Insolvency Operation PO Box 7346                                       Philadelphia   PA    19101-7346
 Internal Revenue Service           Internal Revenue Service                                           435 2nd Street                                    Macon          GA    31201
 Secured Lender                     J. Aron & Co., LLC                                                 200 West Street                                   New York       NY    10282-2198
                                                                                                       435 Second Street, Suite
 Counsel for for B-H Transfer Co.   Jones Cork LLP                    Cater C Thompson                 500                          PO Box 6437          Macon          GA    31208-6437
 Counsel to Kajima Building and                                                                        1360 Peachtree Street NE,
 Design Group, Inc.                 Jones Walker LLP                  Stephen P Drobny                 Suite 1030                   One Midtown Plaza    Atlanta        GA    30309

 Top 20 Creditor                    Kajima Building & Design Group Jeff Stiner                         3490 Piedmont Road           Suite 900            Atlanta        GA    30305
 Top 20 Creditor                    Kartash Inc                    Edward Kartashevsky                 50 Court Street              Suite 710            Brooklyn       NY    11201
 Top 20 Creditor                    Kemira Oyi                     Phil Wayco                          Eneriakatu 4                 PO Box 330           Helsinki             00101        Finland
                                                                                                       1185 Avenue of the
 Top 20 Creditor                    LBBW                              Lutz Feldmann                    Americas                     41st Floor           New York       NY    10036

 Secured Lender                     Nissan Motor Acceptance Corp.                                      8900 Freeport Pkwy.                               Irving         TX    75063




In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                                            Page 1 of 2
                                     Case 19-59440-pwb               Doc 38          Filed 06/27/19 Entered 06/27/19 18:20:12                            Desc Main
                                                                                     Document     Page 6 of 6
                                                                                                Exhibit B
                                                                                           Limited Service List
                                                                                        Served via First Class Mail


             Description                       CreditorName             CreditorNoticeName                   Address1                  Address2                City     State       Zip   Country
 Office of the United States         Office of the United States
 Trustee for Region 21               Trustee                       Martin P Ochs                   362 Richard Russell Bldg    75 Ted Turner Drive, SW    Atlanta       GA      30303
 Office of the United States
 Trustee for the Northern District   Office of the United States
 of Georgia                          Trustee                                                       362 Richard Russell Bldg    75 Ted Turner Drive, SW    Atlanta       GA      30303
                                     Saurer Technologies Manag
 Top 20 Creditor                     GmbH                          Jim Slaten                      60 Weeserweg                                           Krefeld               D47804    Germany
 Top 20 Creditor                     Saxonia Edellmetalle GnbH     Merker Sabine                   5 Erzstarsse                                           Halsbruecke           D09633    Germany
 Counsel to City of Dublin and
 Laurens Development                                                                               1075 Peachtree Street NE,
 Authority                           Seyfarth Shaw LLP             Rebecca A Davis                 Suite 2500                                             Atlanta       GA      30309
 Top 20 Creditor                     Slochem Trade s.r.o.                                          Farsky Mlyn 2                                          Trnava                917 01    Slovakia
 Top 20 Creditor                     Smith, Gambrell & Russell     Michelle Snyder                 1230 Peachtree Street       Suite 3100                 Atlanta       GA      30309
 Top 20 Creditor                     Southeastern Paper Group      Jeff Small                      PO Box 890673                                          Charlotte     NC      28289
 United States Attorney              United States Attorney                                        600 Richard Russell Bldg    75 Ted Turner Drive, SW    Atlanta       GA      30303
                                     US Securities & Exchange
 SEC                                 Comm                                                          950 East Paces Ferry Road   Suite 900                  Atlanta       GA      30326




In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                                        Page 2 of 2
